PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/758,441
Filing Date: 29 Jun 2015
Appellant(s): BAUER et al.



__________________
Dohm Chankong
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/06/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07/07/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-4, 6-9, 11-15, and 26-32 rejected under 35 U.S.C. 112(a), 112(b), and 103

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  Rejections under 35 U.S.C. 101.

(2) Response to Argument
Rejections under 35 U.S.C. 112(a)
Appellant argues that the limitation “prevent, based on the second user selection, the another application from being shared by the sharing application”.  Appellant bases this on the allegation that “the Office Action focuses on a particular embodiment of the specification while ignoring another”.  The Examiner respectfully disagrees.
First, the Examiner points to paragraph [0073] of the specification which states, in part (emphasis added), “In certain embodiments, the app-sharing-app can include features to facilitate application sharing.  In an embodiment, the app-sharing-app can be configured to migrate an application from one device to another.”  This establishes that “sharing” is the migration of an application from one user device to another.
a user can engage in "proximity sharing" with other users
that are within a certain proximity. When a user is in the same proximity as another user,
the user has the ability to "fling" apps to another user's device. For example, by selecting
an app logo and "flinging" it on the screen in the direction of the other user, transmission
through the remote server can be bypassed and that app can be sent directly to the other
user's device using appropriate local or personal area networking or wireless transmission
protocol technologies (e.g., Wi-Fi, BlueTooth®, etc.).”  This establishes that “flinging” equates to “sharing”.
The Appellant pointed to paragraph [0079] of the specification as support for the limitation.  It states, in part “At step 710, the user can review the detected apps and categories and, at step 712, mark apps as either shared or private. The user can also mark entire categories as private. In certain embodiments, only shared apps can be put into collections, whereas private apps cannot. Users can still have the ability to recommend or "fling" both shared and private apps to other users. Users can also select whether to have a public or private app-sharing-app user profile. Public profiles can be viewed by all other app-sharing-app users. Private profiles can be viewed only by friends of the user. Apps marked as private cannot be viewed by other users, even friends.”  The Appellant has erroneously equated the viewing of private apps with the sharing of private apps.  The specification clearly states that private apps may still be shared with other users.  However, there is absolutely no indication that private apps are prevented from being shared.  Even if the Examiner only focused on a single embodiment where private apps are shared, it does not change the fact that the specification features no embodiments where private apps are prevented from being shared.
Rejections under 35 U.S.C. 112(b)
Appellant argues that the Office’s interpretation of the term “a scan result” that resulted in the claims being indefinite, is incorrect.
The Examiner gives a brief history of events in order to understand the reasoning behind the rejection:
1)  The Office Action of 11/28/2018 gave a 112(b) rejection to new claim 26 (The method of claim 1, wherein the scan result further comprises a first scan result at a first time and a second scan result at a second time…) due to it being unclear as to how a single scan result may be comprised of multiple scan results (page 7).
2) In the response of 05/28/2019 Applicant’s representative stated that “[t]he Office Action has improperly imported the term “single” into the claim.” , and “the Office Action is taking an improperly narrow view of the term “a scan result” as meaning only one scan result” citing KCJ Corp. v. Kinetic Concepts, Inc. (page 13).
3)  The Office Action of 08/20/2019 gave a 112(b) rejection due to interpreting “a scan result” as “one or more scan results” in the independent claim (page 8).  The rejection stated “Based on this interpretation, it is unclear if a single scan result is analyzed, or multiple scan results are analyzed to identify an advertisement.  For example, if Scan Result 1 identifies App A and Scan Result 2 identifies App B, are both Scan Result 1 and Scan Result 2 analyzed? Or, if only a single scan result is used, is Scan Result 1 or Scan Result 2 analyzed?  How is it determined which scan result is analyzed?”
4)  In the response of 02/19/2020 the Appellant stated that the Office Action “quibbles” with the term “a scan result”, and that “[t]here is no basis to support the Office Action’s position that a term is indefinite simply because it may be subject to multiple interpretations” (page 11).  unambiguous” *)
5)  In the Office Action of 05/12/2020, Examiner explained that KSJ Corp.  did not apply to the instant claims because the term “comprising” was not in regards to the scan result (It would instead be in regards to the functions of transmitting, receiving, etc.).  Examiner further noted that the Appellant had gone on record as stating that “a scan result” should be interpreted as one or more (see responses of 05/28/2019 and 02/19/2020).  The response to arguments further explains that the introduction of “one or more scan results” has rendered the claims unclear as to what is actually performed in regards to the analysis of the “one or more scan results” (pages 19-20).
6)  In the response of 10/12/2020, the Appellant stated “[t]he Office Action improperly focuses on whether there can be one or more scan results and not on the plurality of applications provided by a scan result, regardless of whether the plurality of applications is provided in one or more scan results (page 16)
7) In the Office Action of 12/22/2020, the Examiner stated that “the claims are rendered indefinite because the introduction of “one or more scan results” has rendered it unclear as to what “plurality of applications” is actually received.  Particularly when the scan results feature totally different applications.” (page 27)

In Appellant’s Appeal Brief, the Appellant states that “the default interpretation of “a” in patent examination is “one or more”.  To demonstrate how erroneous this statement is in regards 


An advertisement analysis method for an analysis server to identify one or more advertisements for presentation on a user computing device, comprising: 
transmitting1, [one or more] sharing application[s] to the user computing device, wherein the sharing application[s] is configured to: 
perform [one or more] scan[s] of the user computing device to generate [one or more] scan result[s], wherein the scan result is based on the scan of the user computing device by the sharing application and wherein the scan result comprises [one or more] pluralit[ies] of applications installed on the user computing device including both [one or more] target application[s] and another application; 
receive [one or more] first user selection[s] to mark the target application as [one or more] public application[s] and [one or more] second user selection[s] to mark the another application as [one or more] private application[s]; 
share, via the analysis server and based on the first user selection, the target application with another user computing device using the sharing application; and 

receiving, by the analysis server from the sharing application, the scan result and user device data; 
receiving, by the analysis server, [one or more] pool[s] of advertisements and identification information indicating the target application, wherein the pool of advertisements comprises the one or more advertisements
analyzing the pool of advertisements to identify, by the analysis server and based on the user device data, the one or more advertisements for presenting by the target application installed on the user computing device; 
removing, from the one or more advertisements, any advertisements associated with the plurality of applications in the scan result stored on the user computing device to form [one or more] updated pool[s] of advertisements; and 
sending, based on the identification information by the analysis server to the target application, the updated pool of advertisements for presenting in the target application.

One need only look at the “perform [one or more] scan[s] of the user computing device to generate [one or more] scan result[s], wherein the scan result is based on the scan of the user computing device by the sharing application and wherein the scan result comprises [one or more] pluralit[ies] of applications installed on the user computing device including both [one or more] target application[s] and another application” and “receiving, by the analysis server from the sharing application, the scan result and user device data” limitations to determine that the claims 
Further, based on the Appellant’s logic, the limitation “removing, from the one or more advertisements, any advertisements associated with the plurality of applications in the scan result stored on the user computing device to form [one or more] updated pool[s] of advertisements” is rendered indefinite.  Are the ads removed based on applications in a single scan result, or are they based on multiple scan results?  Further, if it is based on multiple scan results, what is the removing based on?  For example, if Scan 1 features only App A stored on the device, while Scan 2 features only App B stored on the device, which advertisements are removed?  Are App A ads removed, App B ads removed, or both? 
Moreover, the language in dependent claim 26 of “…wherein the scan result further comprises a first scan result at a first time and a second scan result at a second time…” causes further confusion.  Using this language in the independent claim, the limitation “perform a scan of the user computing device to generate a scan result…” would become “perform a scan of the user computing device to generate [a first scan result at a first time and a second scan result at a second time].  This implies that each scan produces a first and second scan result.  However, this is not what is indicated in the provisional application.  Paragraph [0017] of the provisional application states, in part, “Once a user is registered, the app-sharing-app can scan a user's device to detect apps that are installed on the user's device and provide information about the detected apps. Information detected for apps can include, for example, category, screenshots, developer name, price, and version, as well as various other information. In certain embodiments, the detected apps and information can be stored, for example, on a remote server or servers. In various embodiments, the app-sharing-app can automatically detect new apps on if an app that was previously detected is not subsequently detected in a scan, the user can be prompted to specify why that app was removed from the user's device.”  This indicates that a first scan detects installed apps (i.e. first scan result) while a subsequent scan detects if an app is no longer installed (i.e. second scan result), meaning that each scan generates a single scan result.  Therefore, in light of the specification, “a scan result” is meant to mean a “single scan result”.
To summarize, the claim language only makes sense if “a scan result” is interpreted as a single scan result.  One of ordinary skill in the art would surmise that the invention presents ads based on a first (single) scan result of a device, and updates the presented ads based on later scans of the device. However, the Appellant continuously insists that “a scan result” should be interpreted as “one or more scan results”.  It is not only incorrect in light of the specification, but muddles the claim language rendering them indefinite.  
Rejections under 35 U.S.C. 103
Appellant argues that the references do not disclose “scan result [that] comprises a plurality of applications installed on the user computing device including both a target application and another application”, “receiving a first user selection to mark the target application as a public application and a second user selection to mark the another application as a private application”, and (as best can be determined) “sending, based on the identification information by the analysis server to the target application, the updated pool of advertisements for presenting in the target application”  The Examiner respectfully disagrees.
First the Examiner points to the 112(b) rejection of the Office Action of 12/22/2020 for the limitation “receiving a scan result…wherein the scan result comprises a plurality of applications including a target application installed on the user device”.  This was because the specification provided no definition of what a “target application”, other than it would eventually present an advertisement (Para. [0050]).  There was no claim language differentiating the target application from any other, therefore the Examiner indicated that any app in the scan result may be considered as a target application.  In the response of 04/20/2021, the Appellant stated that “this is consistent with the claim language”. (page 18)
WonderHowTo states, in part, “You can choose to scan just apps from individual devices or simply all of them. Once it has scanned your folder, it will show you a list and you can uncheck the ones you don't want in your list (like that embarrassing Angry Sperm game). Once your list is finalized, it's uploaded anonymously onto the Web, to the Applist.me servers, and you're given a shortened URL for sharing.”  Since it is already established that any scanned app may be a target application, then WonderHowTo teaches “scan result [that] comprises a plurality of applications installed on the user computing device including both a target application and another application”.  Further, the unchecking or unchecking of apps in a list teaches “receiving a first user selection to mark the target application as a public application and a second user selection to mark the another application as a private application”.
Qureshi states “For example, the advertisement campaign may specify an application type and list of advertisements 322 for display with the application type.” (Para. [0024]), “The system 104 identifies one or more of the application programs 110 that are relevant targets for the advertising campaign based on the specifications of the advertising campaign, and further selects one or more of the advertisements 322 to deliver to the identified application programs 110.” (Para. [0025]), and “The advertisements 322 and advertisement campaign information 324 are defined and/or provided by the one or more advertisers 108.” (Para. [0034]).  The Examiner sending, based on the identification information by the analysis server to the target application, the updated pool of advertisements for presenting in the target application”.  In other words, whatever ads are selected to be provided to the application are the “updated pool”.
Appellant argues that references do not disclose “removing, from the one or more advertisements, any advertisements associated with the plurality of applications in the scan result stored on the user computing device to form an updated pool of advertisements” and “sending, based on the identification information by the analysis server to the target application, the updated pool of advertisements for presenting in the target application”.  
Appellant argues that reference Marks merely teaches not delivering an advertisement, and not forming an updated pool of advertisements where that advertisement has been removed.  The Examiner respectfully disagrees.  First, the Examiner notes that the specification does not provide a clear definition of “removing” an advertisement from a pool of advertisements.  By broadest reasonable interpretation, “removing” may also include “removing from consideration”.  By electing to not deliver ads for application that are already installed (Para. [0063], Figs. 6A-6B, Claims 12 and 14 ), Marks is “removing from consideration” any ads for applications that are already installed on the device.  Therefore, Marks teaches “removing, from the one or more advertisements, any advertisements associated with the plurality of applications in the scan result stored on the user computing device to form an updated pool of advertisements”.
Appellant appears to argue that Qureshi does not disclose “sending, based on the identification information by the analysis server to the target application, the updated pool of advertisements for presenting in the target application” based on the reliance of Marks to teach removing, from the one or more advertisements, any advertisements associated with the plurality of applications in the scan result stored on the user computing device to form an updated pool of advertisements”  The Examiner respectfully disagrees.  The Examiner had already established that Marks taught that the advertisements were from an updated pool.  Qureshi was brought in due to primary reference Khambete not explicitly disclosing the sending of selected advertisements to particular applications.  The Examiner respectfully submits that it would be apparent to one reading the entire 103 rejection that the combination of Khambete, WonderHowTo, Marks, and Qureshi renders the claims obvious.  
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KYLE G ROBINSON/Examiner, Art Unit 3681   
                                                                                                                                                                                                     Conferees:

/HAJIME ROJAS/Supervisory Patent Examiner, Art Unit 3681     

/CANDICE D WILSON/RQAS, OPQA                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Even further, issues regarding the limitations “perform a scan…”, “receive a first user selection…”, “share, via the analysis server…”, and “prevent, based on the second user selection” may be considered as not having patentable weight since the limitations do not appear to be positively claimed and they have no effect on the limitation of “transmitting, a sharing application…”.